United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1971
                     ___________________________

                                  Isabel Torres

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Ft. Smith
                               ____________

                       Submitted: December 26, 2014
                         Filed: December 30, 2014
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
      Isabel Torres appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. For reversal, Torres argues that
the Administrative Law Judge (ALJ) (1) failed to develop the record regarding her
residual functional capacity, and (2) erred in making his credibility findings.
Following careful review of the parties’ submissions and the record before us, we
conclude that the ALJ’s determination is supported by substantial evidence on the
record as a whole, and that Torres’s arguments do not support reversal. Accordingly,
we affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable P. K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Erin L. Setser, United States Magistrate Judge for the Western District of
Arkansas.

                                           -2-